The plaintiff’s application to permit Attorney J. Francis Hayden of the New York bar to appear pro hac vice is granted to the extent that Attorney Hayden is granted permission to participate in writing briefs and presenting argument in this court in the appeal from the Superior Court in Hartford County, provided that all briefs are cosigned and presented to this court by Connecticut counsel, who assume full responsibility for their contents, and argument is presented subject to the presence and responsibility of Connecticut counsel.